Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 05/10/2022. Claims 1-19 and 21-24 are currently pending. Claim 20 is canceled and claims 21-24 are added new per applicant’s request.
Priority
	Current application, US Application No. 16/606,683 is a national stage entry of PCT/US2018/062230, International Filing Date: 11/21/2018.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the objections to the drawings, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the objection to claim 13, the amendment introduced a new problem and a new rejection under 35 USC 112(b) is issued. See the new office action below.
	Regarding argument on the rejections under 35 USC 101, the argument (see pg. 16 line 8 from the bottom – pg. 7 line 2) that by limiting independent claims  to "flexural wave from the transmitter" and "a four component dipole waveform with the receiver, wherein the four component dipole waveform comprises XX, XY, YX, and YY components," the judicial exception is tied to this specific kind of oil field tool, "flexural waves" with "a four component dipole waveform with the receiver, wherein the four
component dipole waveform comprises XX, XY, YX, and YY component" within a logging or drilling operation” is persuasive. Thus, the previous rejections are withdrawn and claims are determined as patent eligible as the claims include additional elements which indicate practical application of the judicial exception at step 2A prong 2.
	Regarding arguments on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 7-8 and 23 are objected to because of the following informalities:  As per claims 7 and 23, the limitation “where                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    s
                                
                            
                        
                     is flexural dispersion estimates for the slow wave,                         
                            
                                
                                    S
                                
                                
                                    S
                                    L
                                
                                
                                    f
                                
                            
                        
                    is flexural dispersion estimates for the slow wave represent and the fast wave” should be replaced with “where                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    s
                                
                            
                        
                     is flexural dispersion estimates for the slow wave,                         
                            
                                
                                    S
                                
                                
                                    S
                                    L
                                
                                
                                    f
                                
                            
                        
                    is flexural dispersion estimates for 
As per claim 8, claim is also objected because the base claim 7 is objected.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-19 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1, 13, 18 and 21-23, the term “low-resolution” in the limitation “determining a low-resolution of a shear anisotropy” is a relative term which renders the claim indefinite. The term “low-resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification notes that the conventional processing using energetic-part of the flexural waves might not reach the low frequency asymptotes, and thus yield biased anisotropy answer (see spec. [0003]), implying the current application provides a more accurate unbiased anisotropy. The phrase “a low-resolution of a shear anisotropy” means a less accurate resolution according to plain English, which appears to be an opposite description to what the applicant intended. So for the sake of examination, the limitation “determining a low-resolution of a shear anisotropy” is interpreted as determining a more accurate resolution of a shear anisotropy than the conventional processing”.

As per claim 13, the limitations “preparing an anisotropy model from a frequency dependent anisotropy curve; fitting the anisotropy model to a difference measurement; preparing an anisotropy model from the frequency dependent anisotropy curve, wherein the anisotropy model is formed from at least a dispersion estimate” are ambiguous because there are three steps of updating an anisotropy model, wherein the last step appears repeating the first step by invalidating the second step, i.e. fitting the anisotropy model. It is not clear whether the limitations are recited properly. For the sake of examination, the limitations are interpreted as “preparing an anisotropy model from a frequency dependent anisotropy curve, wherein the anisotropy model is formed from at least a dispersion estimate; fitting the anisotropy model to a difference measurement”.

As per claim 24, the limitation “a transmission/receiver resolution anisotropy” appears ambiguous because a transmission/receiver resolution can be interpreted as a resolution of transmission or a resolution of receiver or a resolution of transmission and receiver. Furthermore, which resolution of transmission/receiver is being addressed, e.g. signal speed resolution or signal amplitude resolution, is not clear. 
	For the sake of examination, it is interpreted as “an anisotropy specified by a distance resolution between transmitter and receiver”.

As per claims 2-12, 14-17 and 19, claims are also rejected under 35 USC 112(b) because base claims are rejected under 35 USC 112(b).

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 18  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 18 includes a limitation/element that use generic placeholders, “an information handling system” that is coupled with functional language “compute” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	
	The physical structure of “an information handling system” is interpreted as computing device 450 or 550 [0028, Fig. 4, 0030, Fig. 5).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Walsh (J. Walsh and et al, “A Dispersion-Based Method for Measuring Dipole Shear Anisotropy”, SPWLA 51st Annual Logging Symposium, June 19-23, 2010), hereinafter ‘Walsh’ in view of Zhu (CN 102830433 A) and Saneto (JP 2007085940 A), hereinafter ‘Saneto’.
As per claim 1, Walsh discloses
A method comprising: (method [title, abs, pg. 2 right col middle section])
	disposing an acoustic logging tool in a wellbore, wherein the acoustic logging tool comprises a transmitter and a receiver; (sonic instrument, transmitters, receivers [pg. 1 right col, Fig. 1])
	emitting a flexural wave from the transmitter; (the flexural wave generated by each dipole transmitter [pg. 1 right col])
	recording a four component dipole waveform with the receiver, wherein the four component dipole waveform comprises XX, XY, YX, and YY components; (four sets of data, source and receiver [pg. 2 left col top section])
	rotating the four component dipole waveform using Alford rotation to produce rotated waveform components, wherein the rotated waveform components comprise XXΘ, XYΘ, YXΘ, and YYΘ components; (Alford rotation [pg. 2 left col])
	comparing a travel time of XXΘ and YYΘ components to identify a fast wave and a slow wave from the rotated waveform components; (the flexural wave generated by each dipole transmitter splits into two flexural waves traveling at different velocities that are polarized orthogonal to each other. These fast and slow flexural waves are received by the in-line and cross-line receiver arrays simultaneously [pg. 1 right col], side note: although Walsh is not explicit on comparing a travel time of XXΘ and YYΘ components, i.e. rotated waveforms instead of measured ones, to identify a fast wave and a slow wave from the rotated waveform components, it would have been obvious to a person having ordinary skill in the art to compare rotated components XXΘ and YYΘ instead of XX and YY. Also see Kozak in the prior art section below for the teachings of the limitation)
	processing the fast wave and the slow wave using high-resolution data-driven processing to obtain a fast wave flexural dispersion curve and a slow wave flexural dispersion curve; (the fast and slow flexural dispersion curves after rotation of waveform data [abs], dispersion curve estimates, Wang, 2006, fast and slow flexural dispersion estimates [pg. 4 left col], the processing chain requires a robust and reasonably accurate estimate of the dipole flexural dispersion [pg. 2 right col middle section])

Walsh further discloses determining a frequency dependent anisotropy using the fast wave flexural dispersion curve and the slow wave flexural dispersion curve; (anisotropy mechanism indicator can be generated, by comparing the extracted estimates of fast and slow flexural dispersion [abs], DATC, dispersion anisotropy from two component data [pg. 2 right col top section], dispersion-based anisotropy method [pg. 2 right col lower section - pg. 6 left col]), but is not explicit regarding a frequency dependent anisotropy curve.

Zhu discloses a frequency dependent anisotropy curve (anisotropy … curve as a function of frequency using spectral magnitude of the waveform XX or YY [abs])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Walsh in view of Zhu to derive a frequency dependent anisotropy curve for a robust determination of dipole shear anisotropy. (Walsh – new anisotropy method [pg. 1 left col bottom section], a new algorithm for measuring dipole shear anisotropy from crossed dipole sonic waveform data has been demonstrated [pg. 6 left col summary section]).

Walsh further discloses determining an indicator for an anisotropy. (AI and CI flag ‘anisotropy and crossover indicators’, CI flag is an indicator of stress induced anisotropy [pg. 5 left col], equivalent to determining a low resolution shear anisotropy. If the limitation is intended for an approximate modeling of anisotropy, see Van Real (US 20050090986 A1) further in prior art section below).

However, the combined prior art is silent regarding “wherein the anisotropy model is formed from at least a dispersion estimate; and determining a low-resolution of a shear anisotropy from at least the anisotropy model”.

Saneto discloses estimating scattering coefficients, equivalent to a dispersion estimate, and determines the anisotropic … parameter with high accuracy ([pg. 2 line 15-19]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Saneto to prepare an anisotropy model from the frequency dependent anisotropy curve, wherein the anisotropy model is formed from at least a dispersion estimate; and determine a low-resolution of a shear anisotropy from at least the anisotropy model for a robust and accurate determination of dipole shear anisotropy.

As per claim 2, Walsh, Zhu and Saneto disclose claim 1 set forth above.
Walsh further discloses the transmitter comprises a dipole. (dipole transmitter [abs, pg. 1 right col introduction section]).

As per claim 4, Walsh, Zhu and Saneto disclose claim 1 set forth above.
Walsh further discloses the receiver is operable to capture a cross-dipole acoustic field. (cross-dipole receivers [Fig. 1], cross line receiver array [pg. 1 right col]). 

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh, Zhu and Saneto in view of Mathiszik (US 20190187316 A1) hereinafter ‘Mathis’.
As per claim 3, Walsh, Zhu and Saneto disclose claim 1 set forth above.
Walsh discloses the transmitter comprises a first transmitter configured to transmit in a first direction and a second transmitter configured to transmit in a second direction, (cross-dipole transmitters [pg. 2 left col, Fig. 1]), but is silent regarding the first transmitter and second transmitter are not at the same elevation on the acoustic logging tool.

Mathis discloses the first transmitter and second transmitter are not at the same elevation on the acoustic logging tool (first transmitter, second transmitter, depth is different [0080, 0090, Claim 17]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Mathis to use transmitters in different elevations for a robust determination of dipole shear anisotropy.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh, Zhu and Saneto in view of Manescu (A. Manescu and et al, “An Anisotropy Study: Integrated Interpretation of Shear Wave and Resistivity Anisotropy in an Offshore Field in India”,  SPE Oil and Gas India Conference and Exhibition held in Mumbai, India, 20–22 January 2010), hereinafter ‘Manescu’.
As per claim 9, Walsh, Zhu and Saneto disclose claim 1 set forth above.
Zhu further discloses a frequency dependent anisotropy curve (anisotropy … curve as a function of frequency using spectral magnitude of the waveform XX or YY [abs], dispersion characteristic, evaluate anisotropy, fast and slow … wave velocity [0003]).

However, the set forth combined prior art is not explicit regarding preparing an anisotropy model from the frequency dependent anisotropy curve; fitting the anisotropy model to a difference measurement; and determining a transmission/receiver resolution anisotropy.

Manescu discloses preparing an anisotropy model based on fast and slow share slowness curves (anisotropy modeling, difference between the fast and the slow shear
indicates the amount of anisotropy. These two shear slowness curves [pg. 3 middle section]), fitting the anisotropy model to a difference measurement; (anisotropy modeling data-fitting [pg. 3 middle section]) and determining a transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhu and Manescu to determine a low-resolution shear anisotropy by preparing an anisotropy model from the frequency dependent anisotropy curve; fitting the anisotropy model to a difference measurement; and determining a transmission/receiver resolution anisotropy as a way to obtain a robust determination of dipole shear anisotropy.

	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Walsh in view of Manescu, Zhu and Saneto.
As per claim 13, Walsh discloses 
	A method of low-resolution processing for anisotropy comprising: (method for measuring … anisotropy [title], AI and CI flag ‘anisotropy and crossover indicators’, CI flag is an indicator of stress induced anisotropy [pg. 5 left col])
	disposing an acoustic logging tool in a wellbore, wherein the acoustic logging tool comprises a transmitter and a receiver; (sonic instrument, transmitters, receivers [pg. 1 right col, Fig. 1])
	emitting a flexural wave from the transmitter; (the flexural wave generated by each dipole transmitter [pg. 1 right col])
	recording a four component dipole waveform with the receiver, wherein the four component dipole waveform comprises XX, XY, YX, and YY components; (four sets of data, source and receiver [pg. 2 left col top section])
However, Walsh is silent regarding identifying a fast wave azimuth and slow wave azimuth corresponding to a middle point between the transmitter and the receiver.

Manescu discloses the above recited limitation (fast and slow shear slowness curves, The anisotropy is expressed as the percentage difference between fast and slow shear slowness values; The shear-wave anisotropy measurement is computed in two resolutions: array aperture … and the source-to-array middle point [pg. 4 top section])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Walsh in view of Manescu to identifying a fast wave azimuth and slow wave azimuth corresponding to a middle point between the transmitter and the receiver
for a robust determination of dipole shear anisotropy.

Wash continues to disclose
	rotating the four component dipole waveform using Alford rotation to produce rotated waveform components, wherein the rotated waveform components comprise XXΘ, XYΘ, YXΘ, and YYΘ components; (Alford rotation [pg. 2 left col])
	transforming the rotated waveform components into a frequency domain using a Fourier transform; (processing is done in the frequency domain using the flexural dispersion over the full bandwidth of the data [abs], DATC, DAFC for dispersion anisotropy … performed in the frequency domain [pg. 2 right col middle section], side note: use of Fourier transform is a standard process of converting time domain waveforms into a frequency domain. see also rWang (WO 20171728 A1) for using fast Fourier transform)
	determining a slowness difference between the fast wave azimuth and slow wave azimuth in the frequency domain; (The amount of anisotropy is computed from the difference in these two velocities ‘or slownesses’ normalized by the average of the two slownesses [pg. 2 left col middle section])

Manescu further discloses preparing an anisotropy model based on fast and slow share slowness curves (anisotropy modeling, difference between the fast and the slow shear
indicates the amount of anisotropy. These two shear slowness curves [pg. 3 middle section]), 
	fitting the anisotropy model to a difference measurement; (anisotropy modeling data-fitting [pg. 3 middle section]) and 
	determining a transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section])

Although Manescu discloses preparing an anisotropy model based on fast and slow share slowness curves, Manescu is not explicit regarding preparing an anisotropy model from the frequency dependent anisotropy curve.

Zhu discloses a frequency dependent anisotropy curve (anisotropy … curve as a function of frequency using spectral magnitude of the waveform XX or YY [abs], dispersion characteristic, evaluate anisotropy, fast and slow … wave velocity [0003])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Manescu and Zhu to prepare an anisotropy model from the frequency dependent anisotropy curve for a robust determination of dipole shear anisotropy.

However, the combined prior art is silent regarding “wherein the anisotropy model is formed from at least a dispersion estimate; and determining a low-resolution of a shear anisotropy from at least the anisotropy model”.

Saneto discloses estimating scattering coefficients, equivalent to a dispersion estimate, and determines the anisotropic … parameter with high accuracy ([pg. 2 line 15019]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Saneto to prepare an anisotropy model from the frequency dependent anisotropy curve, wherein the anisotropy model is formed from at least a dispersion estimate; and determine a low-resolution of a shear anisotropy from at least the anisotropy model for a robust and accurate determination of dipole shear anisotropy.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Walsh, Manescu and Zhu in view of Van Manen (D. Van Manen and et al, “Shear-wave Statics Using Receiver Functions”, 2002 SEG Annual Meeting, Salt Lake City, Utah, October 2002), hereinafter ‘VanManen’.
As per claim 17, Walsh, Manescu and Zhu disclose claim 13 set forth above.
Manescu discloses determining the transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section]), but is silent regarding increasing a resolution of the transmission/receiver resolution anisotropy by deconvolution.

VanManen discloses producing a high resolution profile receiver function relying on deconvolution method applied to the traces (method relied on … deconvolution of vertical with radial component traces in the common-receiver domain followed by a stacking step, repeated for each receiver, resulting in a profile of high-resolution stacked receiver functions receiver function analysis [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of VanManen to increase a resolution of the transmission/receiver resolution anisotropy by deconvolution as a robust determination method of dipole shear anisotropy.

	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over rWang (WO 2017172810 A1), hereinafter ‘rWang’ in view of Manescu and Saneto.
As per claim 18, rWang discloses
	A well measurement system comprising: (systems and methods for processing acoustic logging information [abs])
	an acoustic logging tool, wherein the acoustic logging tool comprises: (an acoustic logging tool [0010, 0031-0032, Fig. 1, Fig. 3])
	at least one receiver; (receiver array, receivers [0036, Fig. 3])
	and at least one transmitter; (transmitter [0036, Fig. 3])
	a conveyance, wherein the conveyance is attached to the acoustic logging tool; (drill string [0030])
	and an information handling system, (computer systems [Fig. 13B]), 
	wherein the information handling system is configured to compute a high resolution-shear wave slowness and anisotropy by data-driven processing (shear wave slowness [0003, 0005, 0025], anisotropy [0052-0055, Fig. 7]).

rWang further discloses axial resolution between transmitter and receiver arrays (axial resolution [0037]) and determination of anisotropy by data-driven processing (dispersion model, Ani, anisotropy parameters [0052]), but is not explicit on computing a transmission/receiver resolution anisotropy. 

Manescu discloses determination of a transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of rWang in view of Manescu to computing a transmission/receiver resolution anisotropy as a wat to obtain a robust determination of dipole shear anisotropy.

However, the combined prior art is silent regarding “wherein the anisotropy model is formed from at least a dispersion estimate; and determine a low-resolution of a shear anisotropy from at least the anisotropy model”.

Saneto discloses estimating scattering coefficients, equivalent to a dispersion estimate, and determines the anisotropic … parameter with high accuracy ([pg. 2 line 15019]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Saneto to prepare an anisotropy model from the frequency dependent anisotropy curve, wherein the anisotropy model is formed from at least a dispersion estimate; and determine a low-resolution of a shear anisotropy from at least the anisotropy model for a robust and accurate determination of dipole shear anisotropy.


As per claim 19, rWang and Manescu disclose claim 18 set forth above.
Manescu further discloses the at least one receiver and at least one transmitter are configured to generate a four component dataset (XX, XY, YX, YY [Fig. 1], X Receiver, Y Receiver, X Source, Y Source [Fig. 2]).
	
Allowable Subject Matter
	Claims 5-8, 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 5, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein comparing an arrival time comprises matching arrival times in a specified time window using the following equation:
	 
    PNG
    media_image1.png
    79
    369
    media_image1.png
    Greyscale

	where XXθ(t+ At) and YYθ(t) are rotated waveform components at the specified time and Δt is a time difference in arrival between the XX component and the YY component“. 
	Newly found reference, Lympertos (E. Lympertos and E. Dermatas, “Acoustic Emission Source Location Using MultiFrequency Arrival Times”, IEEE MELECON 2006, May 16-19, Benalmádena ‘Málaga’, Spain) discloses estimation of the source-sensors distance and the acoustic emission event-time being solved as a square error minimization problem between the model based arrival-times and the real-arrival times [pg. 390], but is silent regarding above allowable limitations.

As per claim 6, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations
“applying a smoothing function before processing the fast wave and the slow wave, wherein the smoothing function comprises:

    PNG
    media_image2.png
    160
    468
    media_image2.png
    Greyscale

	where                         
                            
                                
                                    θ
                                
                                ^
                            
                        
                     represents a mean value of an estimate of fast shear azimuth and θth represents a threshold of determination” in combination with base claim limitations.

	Newly found reference, Yuan (D. Yuan and A. Li, “Determination of Microseismic Event Back-Azimuth From S-Wave Splitting Analysis”, SEG International Exposition and 86th Annual Meeting, 2016) discloses a new method of determining event back-azimuths by analyzing S-wave splitting in microseismic data [abs], but is silent regarding the above allowable limitations.

As per claim 7, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations
“determining a frequency dependent anisotropy curve comprises solving the following equation:

    PNG
    media_image3.png
    133
    428
    media_image3.png
    Greyscale

	where                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    S
                                
                            
                        
                    (f) is flexural dispersion estimates for the slow wave,                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    f
                                
                            
                        
                    (f) is flexural dispersion estimates for the slow wave represent and the fast wave, sens(f) is flexural sensitivity of shear wave slowness, and Ani(f) is a low-frequency asymptote” in combination with base claim limitations.

As per claims 10 and 14, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations
“fitting the anisotropy model comprises determining:
	
    PNG
    media_image4.png
    69
    492
    media_image4.png
    Greyscale

	where Δsmodel(f) is the difference between the anisotropy model and the difference measurement, Δso is a variable, a is a variable, b is a variable, and                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    A
                                    V
                                    G
                                
                            
                        
                    (f) is an average value of the anisotropy model for a fast wave at a specified frequency” in combination with base claims’ limitations.

Newly found reference, Horne (S. Horne and et al, “Anisotropic Slowness Inversion Using 3D VSP Data”, 2008 SEG Annual Meeting, Las Vegas, Nevada, November 2008), discloses slowness curve inverted anisotropy using model parametrization [abs], but is silent regarding the above allowable subject matter.

As per claim 8, claim would be also allowable because base claim 7 would be allowable.

As per claims 11-12 and 15-16, claim would be also allowable because base claims 10 and 14 would be allowable.

	Claims 21-24 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections or rejections.
As per claim 21, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein comparing an arrival time comprises matching arrival times in a specified time window using the following equation:
	 
    PNG
    media_image1.png
    79
    369
    media_image1.png
    Greyscale

	where XXθ(t+ At) and YYθ(t) are rotated waveform components at the specified time and Δt is a time difference in arrival between the XX component and the YY component“ in combination of other limitations as explained by the claim 5 above.

As per claim 22, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations
“applying a smoothing function before processing the fast wave and the slow wave, wherein the smoothing function comprises:

    PNG
    media_image2.png
    160
    468
    media_image2.png
    Greyscale

	where                         
                            
                                
                                    θ
                                
                                ^
                            
                        
                     represents a mean value of an estimate of fast shear azimuth and θth represents a threshold of determination” in combination with other limitations as explained in claim 6 above.

As per claim 23, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations
“determining a frequency dependent anisotropy curve comprises solving the following equation:

    PNG
    media_image3.png
    133
    428
    media_image3.png
    Greyscale

	where                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    S
                                
                            
                        
                    (f) is flexural dispersion estimates for the slow wave,                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    f
                                
                            
                        
                    (f) is flexural dispersion estimates for the slow wave represent and the fast wave, sens(f) is flexural sensitivity of shear wave slowness, and Ani(f) is a low-frequency asymptote” in combination with other limitations as explained in claim 7 set forth above.

As per claim 24, the closest prior art of record, Walsh, Zhu and Saneto, either singularly or in combination, fail to anticipate or render obvious limitations
“fitting the anisotropy model comprises determining:
	
    PNG
    media_image4.png
    69
    492
    media_image4.png
    Greyscale

	where Δsmodel(f) is the difference between the anisotropy model and the difference measurement, Δso is a variable, a is a variable, b is a variable, and                         
                            
                                
                                    S
                                
                                
                                    F
                                    L
                                
                                
                                    A
                                    V
                                    G
                                
                            
                        
                    (f) is an average value of the anisotropy model for a fast wave at a specified frequency” in combination with other limitations as explained in claim 10 above.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Kozak (M. Kozak and et al, “Azimuthal Shear Wave Anisotropy Analysis, Guided in time domain”, SPWLA 55th Annual Logging Symposium, May 18-22, 2014) discloses  comparing a travel time of XX and YY components to identify a fast wave and a slow wave from the waveform components and Alford rotation (XX data, YY data [abs], two in-line ‘XX and YY’, flexural wave will split into slow and fast modes that travel with different velocities, waveform rotation technique, Alford [pg. 1 right col]).
	Para (J.O. Parra and et al, “Dispersion Analysis and Inversion of Azimuthal Shear Anisotropy from Cross-Dipole Data”, SPWLA 50th Annual Logging Symposium, June 21-24, 2009) discloses splitting of these three curves, i.e., dispersion slowness curves, exhibits the fractured-induced anisotropy in limestone in the full frequency range, [pg. 7, Fig. 4], visualized the frequency-dependent azimuthal shear anisotropy of the synthetic data [pg. 1 right col], technique for estimating in-situ shear anisotropy [pg. 2 right col bottom section – pg. 3 left col], three parameters of shear anisotropy [Fig. 1], modeling [pg. 4] and depth dependent anisotropy curve Anisotropy [Fig. 6 -7].

	Van Real (US 20050090986 A1) discloses approximating anisotropic modeling (Anisotropic … parameters, approximation to the anisotropic modeling [abs], effects of anisotropy, approximates … modeling wherein isotropy is … taken into account [0031]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/	Primary Examiner, Art Unit 2865